COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 
 




 
RAFAEL
  ZUNIGA,
 
                            Appellant,
 
v.
 
PATRICIA B.
  ZUNIGA,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00429-CV
 
Appeal from the
 
65th District Court
 
of El Paso County, Texas
 
(TC# 2002CM-4192 )




                                                                              
MEMORANDUM OPINION
 
Pending before the Court is the
appellant=s motion to dismiss this appeal
pursuant to Tex. R. App. P.
42.1(a)(1), which states:
(a) On Motion or By Agreement.  The appellate court may dispose of an
appeal as follows:
 
(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
 




Appellant has complied with the
requirements of Rule 42.1(a)(1).  The Court has 
considered this cause on the appellant=s motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
 
SUSAN LARSEN, Justice
October
16, 2003
 
Before
Panel No. 1
Larsen,
McClure, and Chew, JJ.